Title: To James Madison from Fulwar Skipwith, 1 February 1808
From: Skipwith, Fulwar
To: Madison, James



Triplicate.
Sir,
Paris 1 Feby: 1808.

In company with this I have the honor to send a copy of my letter to you of the 23d: Ulto., and at foot are annexed two informal copies of letters from his Excellency the Minister of Marine to the maritime Prefect at l’Orient for his Government in the Case of the Caliope, Capt. Taylor, mentioned in my aforesaid Duplicate.  These copies were obtained by me in an un official form, & from a private hand, but, nevertheless, are genuine copies of the originals, and are of importance enough to be communicated, in as much as they tend to dissipate the uncertainty, whether our vessels captured at sea, or seized in the Ports of France, shall be tried by the Council of Prizes, or by the Administrations of Marine.  The Case of the Caliope is in fact coming to trial by the former Tribunal under my direction.  This Ship sailed from New York on the 27th. of Novr:, was visited by a British Cruizer, on the 28th. of Decr. who inscribed on her Register a Note not to enter a french Port.  On the 30th. of the same month, however, she entered l’Orient, & though having a french Officer on bord charged with dispatches for this Government, she has been since seized, & is now under trial in virtue of the decree of 17th. of Decr.
My Colleague at Amsterdam has doubtless forwarded to you the Decree of his Majesty the King of Holland of the 23 of Jany., still as the Conveyances by sea are so extremely precarious I think it not amiss to send it to you as published in the News papers here.

signed Fulwar Skipwith

